department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar tep ra ts legend decedent a ira x ira ira z amount a amount b amount c amount d state c dear this letter is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code code with respect to decedent a you are the executor of the estate of decedent a _ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page2 - you represent that prior to her death decedent a received a distribution of amount a and amount b from ira x and ira y respectively and on the same day executed a timely rollover of amount c to ira z the result is that amount d which is the sum of amount a and amount b less amount c was not timely rolled over you represent that at the time of the distribution decedent a suffered from a medical_condition which impaired her ability to make reasonably calculated decisions related to her medical_care and finances you assert that the failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 was due to this medical_condition based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers ag page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the internal_revenue_service service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that decedent a’s failure to accomplish a timely rollover was caused by her medical_condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d you are granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount d into an ira will be considered a valid rollover_contribution within the meaning of sec_408 of the code however it is noted that to the extent that you as the executor name a beneficiary of the ira sec_1_401_a_9_-4 q a-4 of the regulations provides that a designated_beneficiary must be a beneficiary as of the date of death the service will not treat any beneficiary named by you as executor as a designated_beneficiary under sec_401 thus for purposes of sec_401 the rollover ira will have no designated_beneficiary finally the scope of the executor’s powers is a matter of state law this ruling assumes that your actions in contributing amount d into an ira set up in decedent a’s name are in accordance with the laws of state c and pursuant to your authority as the executor of the estate herein under the provisions of any other section of either the code or regulations which may be applicable thereto no opinion is expressed as to the tax treatment of the transaction described page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely laura b warshawsky manager employee pians technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
